Cassel 1B Cér OSA A ConseuineeihieSe FmeOSe/Bep8 Haagelabi22

 

Memorandum

To: The Honorable Mark L. Wolf , U.S. District Judge

From: Marlenny Ramdehal, Senior U.S. Probation Officer

cc: AUSA Mark J. Balthazard; AUSA Leslie Wright; R. Bradford Bailey, ESQ.
Date: March 13, 2020

Re: Antonio Niati (18-CR-10341-MLW-1)

 

On September 26, 2018, the above referenced defendant appeared before Your Honor, and was charged with
Conspiracy to Commit Bank Fraud and Aggravated Identity Theft. On that same date, the defendant was released
on conditions including the following:

The defendant must participate in one of the following location restriction programs and comply with its
requirements as directed: (i) Curfew. The defendant is restricted to his residence every day from 7:00 p.m.
to 6:00 a.m., or as directed by the pretrial services office or supervising office.

On September 26, 2018, the defendant was successfully activated on curfew with location monitoring equipment.

The purpose of this memorandum is to request a modification to the above-named defendant's pretrial release
conditions. Pursuant to the Guide to Judiciary Policy (Volume 8, Part. F, Chapter 3), "location monitoring technology
should be dynamic in that officers should consistently evaluate the need for the technology, the level of monitoring,
and the type of technology used or recommended." Consistent with this practice, we are respectfully recommending
that Antonio Niati be removed from the location monitoring program.

Since commencing supervision, Mr. Niati has been fully compliant with his release conditions to include maintaining
sobriety and securing employment full-time and part-time employment. Given the defendant's overall compliance
with his conditions of release since being activated on location monitoring equipment, this officer would respectfully
request that the Court modify the defendant's conditions of release to allow for the removal of the curfew and
location monitoring components. It is this officer's opinion that the defendant's overall compliance has decreased
both the risk of nonappearance and risk of danger to the community. This officer spoke with AUSA’s Mark J.
Balthazard and Leslie Wright, who advised that they have no objection to this modification. A criminal record check
requested today does not reflect any new charges.
COgSe PB CEASA WW LeeeunRenese THReUCESHESAS0 Heaigec2cbta2

If Your Honor concurs with this recommendation, please affix your signature below.

[° Jl! concur, conditions are modified as requested.

[ ]ldonot concur
[ ] Other

Reviewed and Approved:

/s/ Brett Wiingard

Brett Wingard
Supervising U.S. Probation Officer

 

 

 

Ch ener f. FV

The Honorable Mark L. Wolf , U.S. District Judge

Date: bf & /: go

 

@ Page 2
